UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7722


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ROSWELL BOWMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cr-00010-MR-1)


Submitted:   May 19, 2016                     Decided:   May 25, 2016


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roswell Bowman, Appellant Pro Se. C. Nicks Williams, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roswell Bowman appeals the district court’s order denying

his   18    U.S.C.    § 3582(c)(2)      (2012)     motion    for     a    sentence

reduction based on Amendment 782.               We have reviewed the record

and find no reversible error.         Accordingly, we affirm.

      A district court may reduce a prison term if a defendant’s

Guidelines range has subsequently been lowered by the Sentencing

Commission    and    the    reduction      is   consistent    with       applicable

policy statements.         18 U.S.C. § 3582(c)(2) (2012).            A reduction

is    not   consistent      with    applicable      policy    statements       and

therefore    not    authorized     under    § 3582(c)(2)     if   “an     amendment

listed in [U.S. Sentencing Guidelines Manual § 1B1.10(d) (2014)]

does not have the effect of lowering the defendant’s applicable

guideline range.”      USSG § 1B1.10(a)(2)(B).         We review a district

court’s decision under § 3582(c)(2) for abuse of discretion and

its ruling as to the scope of its legal authority de novo.

United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013).

      In deciding whether to modify a prison term pursuant to a

retroactive amendment to the Sentencing Guidelines, the first

step is to “determine the amended guideline range that would

have been applicable to the defendant if the amendment(s) to the

guidelines listed in [USSG § 1B1.10(d)] had been in effect at

the time the defendant was sentenced.”                 USSG § 1B1.10(b)(1);

Dillon v. United States, 560 U.S. 817, 827 (2010).                      “In making

                                        2
such    determination,         the        court     shall     substitute       only     the

amendments listed in [USSG § 1B1.10(d)] for the corresponding

guideline provisions that were applied when the defendant was

sentenced      and    shall        leave    all     other    guideline        application

decisions unaffected.”               USSG § 1B1.10(b)(1).             If the district

court had authority to impose a sentence below any statutorily

required minimum sentence pursuant to a government motion based

on    substantial      assistance,         the     amended    Guidelines        range    is

determined without regard to USSG § 5G1.1.                    USSG § 1B1.10(c).

       At Bowman’s original sentencing, the district court adopted

the    final     presentence        report       and   accepted      its     contents    as

findings of fact.        Thus, the court found that he was responsible

for 375.26 grams of cocaine base and 45.01 grams of cocaine.

The court found that his Guidelines range before application of

USSG § 5G1.1 was 70 to 87 months in prison on count two plus a

consecutive      sentence      of    60    months      in   prison    on   count   three.

After applying the statutorily required mandatory minimum, his

Guidelines sentence was 240 months plus 60 months.

       The Government moved for a sentence below the mandatory

minimum and Guidelines range pursuant to 18 U.S.C. § 3553(e) and

USSG    § 5K1.1      based    on    Bowman’s      substantial        assistance.        The

Government requested a sentence of 120 plus 60 months, totaling

180    months.       Bowman    asked       the    district    court     to    consider    a

sentence within the Guidelines range that would apply without

                                             3
the mandatory minimum.        The court sentenced Bowman to 87 months

plus 60 months, totaling 147 months.                Bowman did not appeal.

     After    reviewing     his    case       to    determine     whether    he   was

eligible for a sentence reduction under Amendment 782, Bowman’s

counsel filed a notice with the district court that counsel had

concluded he was not eligible for a reduction.                      The probation

officer came to the same conclusion.                 Under Amendment 782, they

determined that Bowman’s Guidelines range on count two before

application of USSG § 5G1.1 is 70 to 87 months, which is the

same range that was originally determined by the district court.

     Bowman   filed   the    instant          pro   se   motion   for   a   sentence

reduction under 18 U.S.C. § 3582(c)(2) based on Amendment 782.

In addition to claiming that he was eligible for a reduction, he

argued that the district court had not made any specific finding

of drug quantity at his original sentencing hearing, and the

court should hold an evidentiary hearing to do so.                          He also

argued he should be permitted to object to the drug quantities

that were stated in the presentence report at the hearing.

     The   district   court       denied       Bowman’s    § 3582(c)(2)      motion,

explaining that “[t]he application of Amendment 782 provides no

change in the guideline calculations in this case.”                     On appeal,

Bowman contends the court should have “granted an evidentiary

hearing to make specific factual findings of drug quantity for

the purpose of determining [his] eligibility for [a] sentence

                                          4
reduction under 18 U.S.C. § 3582(c)(2) and Amendment 782.”                                   We

disagree.     Proceedings under § 3582(c)(2) and USSG § 1B1.10 “do

not   constitute     a    full       resentencing      of       the    defendant.”         USSG

§ 1B1.10(a)(3);      see       also       Dillon, 560 U.S.      at   826    (“Congress

intended to authorize only a limited adjustment to an otherwise

final    sentence    and       not    a    plenary    resentencing         proceeding.”).

While a district court may, in its discretion, make additional

findings in § 3582(c)(2) proceedings, it is not obligated to do

so.     Mann, 709 F.3d at 306-07.                 After reviewing the record, we

conclude that the district court did not abuse its discretion in

this case by not making additional drug quantity findings.

      Accordingly,        we    affirm      the     district      court’s        order.      We

dispense    with     oral       argument       because          the    facts      and     legal

contentions    are       adequately        presented       in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                              5